Citation Nr: 1814517	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral shin disability, claimed as a shin splints.


REPRES.ENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran's served on active duty from July 1996 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Winston Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the matter mentioned below must be remanded for further development.

The Veteran asserts he has a bilateral shin disability (claimed as shin splints) that is either directly related to impact injuries and treatment he received for shin splints during service, or in the alternative, is caused or aggravated by a service-connected disability, to particularly include his lumbar spine disability.  

The Veteran's service treatment record do indicate that the Veteran complained of, and received treatment for bilateral shin splints during his period of service.  The Veteran asserts he has had shin pain since service to the present day.

At an April 2011 examination, a QTC fee-based examiner assessed the Veteran's complaints but determined that there was no showing of shin splints because there was no pathology to render such a diagnosis.  The RO has denied the veteran's service-connection claim on this basis.

Significantly however, at a more recent examination in February 2017, the Veteran was shown to have a history of bilateral shin splints.  The examiner noted that current symptoms included pain with palpation of the medial tibia bilaterally, but then determined, without explanation, that no shin splints diagnosis was warranted at this time.  The examiner offered no medical opinion addressing the etiology of shin splints.  

As noted above, in addition to claiming that he has a shin disability directly related to injuries sustained in service, he also asserts that his shin pain could be secondary to his service connected knee, ankle, foot or low back disabilities.  In particular, in a February 2018 written brief presentation, the Veteran's representative argued that it is possible that the Veteran's shin pain is the result of impingement on the sciatic nerve resulting from his in service spinal trauma, for which he is currently service-connected.  The representative also noted that the Veteran was a parachutist during service.  

Because the nature and etiology of the Veteran's claimed shin disability remains unclear, the Board finds that new VA medical examination and opinions are required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to address the nature and likely cause of any current bilateral shin condition, claimed as a bilateral shin splint disability. 

The examiner is to be provided access and must review the claims file and all indicated studies deemed necessary by the examiner should be accomplished. 

The examiner should take a history from the Veteran as to the progression of his claimed disability.

Upon review of the record, interview, and examination of the Veteran, the examiner is asked to respond to each of the following:

(a) Identify all current shin disabilities.  Even if a current shin disability is not present, the examiner should review the record and determine whether a shin disability existed at any time during the period under review, i.e. December 2010 to the present day.  If so, the disability should be made clear.  

If the Veteran has not had a shin disability at any time during the period under review, this should also be made clear, with an explanation as to how this conclusion was reached.  The examiner should consider and comment upon the Veteran's representative's assertion in a February 2018 brief that the Veteran may have piriformis syndrome.

(b) For any shin disability identified during the period under review, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's period of service?    The examiner should consider and comment upon the Veteran's documented treatment for bilateral shin splints during service, and his lay assertions of having had shin pain following runs and jumps during service, that have continued to the present day.

(c) Is it at least as likely as not that any shin disability identified during the period under review was caused or aggravated beyond its natural progression by his service-connected bilateral knee, ankle, or foot disabilities?

(d) Is it at least as likely as not that any shin disability identified during the period under review was caused or aggravated beyond its natural progression by his service-connected lumbar spine disability?  The examiner should comment upon the Veteran's representative's assertion that his shin pain may be due to radiating sciatic nerve pain caused by his lumbar spine disability. 

All opinions should be supported by a clinical rationale. 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




